Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Supplemental Amendment
Supplemental amendment filled on July 28, 2022 in response to Office action mailed on February 18, 2022 (“the previous OA”) is entered.  Claims submitted in the supplemental amendment replaces all prior versions and listing of claims including the claims submitted on June 17, 2022.  

Support for amendment to claim 1 can be found in original claim 1 and paragraph 0014 of US Patent Application Publication No. 20200216723 A1 of the present application (“the published application”). 

In view of applicant’s amendment, the objection to claims 5-7 and 9 is withdrawn. 

In view of applicant’s amendment to claim 2, new rejections under 35 USC 112(a) and 35 USC 112(b) are made. 

The art rejection of record as set forth in the previous OA is maintained. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2022 was filed after the mailing date of the Non-final Office action on February 18, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites metal ion concentration of  “10,000 mass ppm”, which is not supported by the specification.  It is respectfully submitted that applicant delete “mass” from the aforementioned recitation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites metal ion concentration of  “10,000 mass ppm”.  It is unclear what is meant by the recitation “mass ppm”.  For purpose of examination, this recitation is interpreted as 10,000 ppm. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 20060202171 A1) in view of Lovenich et al. (US 20130270537 A1).
As to claim 1, Yoshida discloses antistatic tacky adhesive (adhesive composition) comprising a π-conjugated conductive polymer (conjugated polymer), a solubilizable polymer, a phase transfer catalyst, and a tacky adhesive component (0048).  Yoshida further discloses that the solubilizable polymer is a polyanion (0078-0079).  Further, Yoshida discloses that the conjugated conductive polymer and the solubilizable polymer form a complex (conductive polymer complex) (0113).  Moreover, Yoshida discloses that the tacky adhesive component (adhesive polymer) is preferably acrylic polymer (repeated structures consisting of one or more kinds of (meth)acryl-based unit structure) (0207-0208). Yoshida further discloses methyl ethyl ketone (MEK) solvent (nonaqueous solvent) (0353). 

As to claim 1, the difference between the claimed invention and the prior art of Yoshida is that Yoshida is silent as to disclosing polyanion having a block copolymer structure, and the amount of conductive polymer complex in the range of 0.1 part to less than 10 part by mass relative to 100 parts by mass of the adhesive polymer.  

Lovenich discloses a complex comprising a polythiophene (conjugated polymer) and a sulphonated synthetic rubber (abstract).  Further, Lovenich discloses electrically conductive layer or antistatic coating (0030) formed of the complex comprising polythiophene (conjugated polymer) and a polyanion which is sulphonated synthetic rubber (polyanion having block copolymer structure) (0032, 0037-0039).  Lovenich discloses that layers produced from a system comprising the complex in water-immiscible solvent are distinguished by a low surface resistance as possible (0034). 

As to claim limitation of the amount of conductive polymer complex of 0.1 parts to less than 10 part by mass relative to 100 parts by mass of the adhesive polymer, it is submitted that the amount of conductive polymer complex  converts to 0.099 wt% to less than 9.09 wt% (calculated as (0.1/(100+0.1)) * 100 = 0.099% and (10/(100+10)) * 100 = 9.09%).  Lovenich discloses a composition containing the complex in a concentration range from 1 to 10 wt% (0089).  Moreover, Lovenich discloses that the composition further contains a binder in the range of from 0.1 to 95 wt% relative to the total weight of the coating composition (0099).  Furthermore, Lovenich discloses examples of binders such as polyurethane, silicone, polyacrylic acid ester, polymethacrylic acid esters (0099).  The binders are identical to the adhesive polymer disclosed by the claimed invention.   The amount of complex in the composition of Lovenich is e.g. (1/(95+1)) * 100 =  1.01 wt% to (10/(0.1+10)) * 100 = 99 wt%, which overlaps with the claimed range of 0.1 parts by mass or higher and less than 10 parts by mass relative to 100 parts by mass of the adhesive polymer, such that prima facie case of obviousness exists.  Alternatively, it is submitted that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP 2144.05(II)(A). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the conductive polymer complex of Lovenich in the amount disclosed by Lovenich in the adhesive composition of Yoshida, motivated by the desire to form adhesive composition having as low surface resistance as possible. 

As to claim 2, the adhesive composition of Yoshida as modified by Lovenich renders obvious claimed adhesive composition.  Accordingly, absent any factual evidence on the record, it is reasonable to presume that the adhesive composition of Yoshida as modified by Lovenich would intrinsically have the metal ion concentration as claimed.  MPEP 2112.01 (I). 

As to claim 3, the adhesive composition of Yoshida as modified by Lovenich renders obvious claimed adhesive composition. Accordingly, absent any factual evidence on the record, it is reasonable to presume that an adhesive layer having a thickness of 10 µm formed of the adhesive composition Yoshida as modified by Lovenich would intrinsically have the properties of surface resistivity, total light transmittance, and haze value as claimed. MPEP 2112.01 (I). 

As to claims 4 and 9, Yoshida disclose antistatic adhesive layer formed by coating of the antistatic adhesive (0049).

As to claims 5 and 9, Yoshida discloses a protective material comprising a base material (substrate) and the antistatic adhesive layer (0285).  As to claims 5-7, Yoshida as modified by Lovenich do not explicitly disclose properties represented by formula (a), formula (b), formula (c), and formula (d) as claimed.  However, as set forth previously, Yoshida as modified by Lovenich renders obvious claimed invention.  Accordingly, it is reasonable to presume that the adhesive sheet of Yoshida as modified by Lovenich would intrinsically satisfy the claimed formula (a)-(d). MPEP 2112.01 (I). 

As to claim 8, Yoshida as modified by Lovenich renders obvious claimed adhesive sheet.  Acco4rdingly, the adhesive sheet of Yoshida as modified by Lovenich would intrinsically have the peeling charge amount as claimed. MPEP 2112.01 (I). 

Response to Arguments
Applicant’s arguments filled on July 28, 2022 are identical to the arguments filled in the amendment submitted on June 17, 2022.  Applicant's arguments filed on July 28, 2022  have been fully considered but they are not persuasive.  

With respect to the rejection of claims 1-9  under 35 USC 103 as being unpatentable over Yoshida et al. (US 20060202171 A1) in view of Lovenich et al. (US 20130270537 A1), applicant states that according to present invention, using a composition containing a conjugate polymer and a polyanion having a block copolymer structure as a conductive polymer complex reduces aggregated precipitates in the adhesive composition, thereby making it possible to reduce a surface resistivity of the adhesive layer.  Thus, the adhesive composition of the present invention has high-function antistatic characteristics and may reduce adhesion of extraneous materials due to electrification of static electricity generated during peeling and electrical inconveniences to electronic components due to static discharge. Thus, the adhesive composition achieves an effect that the adhesive composition may be expected as a surface protective film having the above-mentioned functions.  In contrast, the adhesive compositions disclosed in Examples 9-11 of Yoshida, in which PEDOT-PSS is contained, are inferior to the adhesive composition of the present invention in that the surface resistivity of that disclosed by Yoshida is higher than that of the present invention.  This can also be understood from the fact that, in the present invention, the surface resistivity of Comparative Example 4, which is PEDOT-PSS was used, is higher than that of Example 2, in which a polyanion having a block copolymer structure was used.  Pages 6-7 of the amendment. 

In response, the examiner respectfully submits that applicant’s argument is not persuasive.  First, it is submitted that the claimed invention does not recite any specific surface resistivity.  As such, applicant’s argument is not commensurate in scope with the claimed invention. Second, the primary reference of Yoshida is not relied upon to render obvious claimed polyanion having a block copolymer structure, instead, the secondary reference of Lovenich is relied upon to render obvious claimed polyanion having a block copolymer structure.  Accordingly, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  MPEP 2145 (II).  Furthermore, it is submitted that surface resistivity of applicant’s invention is less than 1 * 1013 Ώ/square (0016 of US Patent Application Publication No. 20200216723 A1 of present application).  Yoshida, e.g. in Example 9 discloses surface resistivity of 1 * 107 Ώ, which is within what is required by applicant’s invention.  As such, applicant’ argument is not found persuasive. 

Applicant further points to 0097 and 0100 of Yoshida and argues that one of ordinary skill in the art would have understood that Yoshida does not disclose a method of producing a block copolymer by further polymerization product such as a polymer. According to applicant, one of ordinary skill in the art would have understood from Yoshida that Yoshida would have included, in a conductive polymer, not a block copolymer, but a polymer having an anionic group introduced therein, a sulfonated polymer, or a polymer (or random copolymer) formed by polymerization of an anion group containing polymerizable monomer. Page 7 of the amendment. 

In response, the examiner respectfully submits that it is acknowledged that Yoshida do not explicitly disclose a polyanion having a block copolymer structure.  However, Yoshida does not explicitly exclude such polyanion either. It is submitted that polyanions disclosed by Yoshida at 0097 are exemplary polyanions and not necessarily limiting (e.g. see “Specific examples of the polyanion include…”).  Similarly, method of preparing polyanion disclosed by Yoshida at 0100 are exemplary and not limiting (e.g. see “Examples of the method for preparing…”).  As such, applicant’s argument is not found persuasive. 

With respect to rejection of claim 2, applicant argues that there is no evidence or sound technical proffered by the previous OA to support examiner’s conclusion that the metal ion concentration would be intrinsic in the adhesive composition of Yoshida as modified by Lovenich.  Pages 7-8 of the amendment. 

The examiner respectfully submits following. Claim 2 depends from claim 1 and claim 2 does not add any further structure and/or composition to the adhesive composition.  It is submitted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP 2112.01 (I).   The adhesive composition of claim 1 as set forth in the previous OA is rendered obvious by the adhesive composition of Yoshida as modified by Lovenich.  Specifically, the adhesive composition of Yoshida as modified by Lovenich renders obvious all of the components ((A)-(C)) of the claimed adhesive composition (claim 1).   Furthermore, applicant has not provided any factual evidence on the record that would establish that the metal ion concentration in the adhesive composition cannot be less than 10,000 mass ppm which encompasses 0 ppm.  Given that the adhesive composition of Yoshida as modified by Lovenich renders obvious claimed adhesive composition, absent any factual evidence on the record, it would be reasonable to presume that the adhesive composition of Yoshida as modified by Lovenich would intrinsically have metal ion concentration of lower than 10,000 ppm, including 0 ppm.  Accordingly, applicant’s argument is not found persuasive. 








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Satoru, Natsubayashi et al., English translation of JP2016023287 A discloses a conductive polymer solution which can form an adhesive layer with conductivity (0001). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/Primary Examiner, Art Unit 1788
October 26, 2022